922 F.2d 841
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary L. MCMILLAN, Plan Administrator and Trustee for theParrott & McMillan, P.S.C., Money Purchase PensionPlan & Parrott & McMillan, P.S.C.,Profit Sharing Plan, Plaintiff-Appellee,v.Barbara PARROTT, Defendant-Appellant,Claudia Parrott, Tim Futrell and Paducah Bank & TrustCompany, Co-Administrators of fthe Estate of Norman A.Parrott, Christopher Parrott, Terry Parrott, Scott Parrott;and Stephen Parrott, Defendants-Appellees
No. 89-6111.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1990.

Before KEITH and RALPH B. GUY, JR., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
ORDER GRANTING PETITION TO REHEAR AND REMANDING TO THE DISTRICT COURT


2
The appellees have filed a "petition for rehearing, reconsideration or clarification," in which it is contended that there are issues remaining to be decided and that therefore there should be a remand for that purpose.


3
It appears that the district court denied appellant's (Barbara Parrott's) motion for summary judgment and dismissed her claim.  Upon appellant's appeal, this court held that, based upon the summary judgment record, the district court erred in denying her motion for summary judgment and reversed the decision of the district court.  It therefore appears to this court that, with respect to appellant's claim, this court has determined that she is entitled to prevail.  However, it further appears that this court should have remanded to the district court for further proceedings consistent with this court's opinion and this order.


4
Accordingly, the petition to rehear is GRANTED and the case is REMANDED to the district court for further proceedings consistent with this court's opinion and this order.